EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xin Xie (Reg. No. 70,890) on 31 May 2022.

The application has been amended as follows: 

1.	(Currently Amended)	A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising:
receiving an entry for a subject associated with interactions among entities;
identifying entities and known characteristics included in the subject;
searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records;
identifying, from the first records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters; 
compiling the first subset of records to form a first unified record representing the subject;
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities;
identifying additional interactions among the entities from the first subset of records and the additional subset of records;
distributing at least part of the first unified record or 
presenting, on an interface, at least a portion 
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions;
recording respective first time stamps associated with the first subset of records;
identifying, from the second records, a second subset of records that are associated with second time stamps that are more recent than the first time stamps; 
compiling the second subset of records to form a second unified record representing the subject; and 
presenting, on an interface, at least a portion of the second unified record.

2.	 (Cancelled)

3.	(Currently Amended)		The method of claim 1, further comprising:
receiving an annotation of a particular record indicating that the particular record is irrelevant; and
in response to receiving the annotation, excluding the particular record from the second records. 

4.	(Previously Presented)	The method of claim 1, further comprising receiving an annotation of a particular record and storing the annotation in a library in a non-transitory medium. 

5.	(Previously Presented)	The method of claim 1, further comprising ranking the first subset of records before presenting the at least the part of the first unified record on the interface.

6.	(Previously Presented)	The method of claim 1, wherein the first subset of records have perfect match to the known characteristics. 

7.	(Previously Presented)	The method of claim 1, further comprising generating variations of the known characteristics as additional queries to obtain the first records. 

8.	(Currently Amended)	A system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the one or more processors 
receiving an entry for a subject associated with interactions among entities;
identifying entities and known characteristics included in the subject;
searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records;
identifying, from the first records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters; 
compiling the first subset of records to form a first unified record representing the subject; 
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities;
identifying additional interactions among the entities from the first subset of records and the additional subset of records;
distributing at least part of the first unified record or 
presenting, on an interface, at least a portion 
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions; 
recording respective first time stamps associated with the first subset of records;
identifying, from the second records, a second subset of records that are associated with second time stamps that are more recent than the first time stamps; 
compiling the second subset of records to form a second unified record representing the subject; and 
presenting, on an interface, at least a portion of the second unified record.

9.	 (Cancelled)	

10.	(Previously Presented)	The system of claim 8, wherein the instructions further cause the system to: 
receive an annotation of a particular record indicating that the particular record is irrelevant; and
in response to receiving the annotation, exclude the particular record from the second records. 

11.	(Currently Amended)	The system of claim 8, wherein the instructions further cause the system to: 
receive one or more annotations of one or more particular records, wherein the one or more annotations comprise one or more confirmations that one or more corresponding particular records in the first subset of records are associated with the subject; and
store the one or more annotations in a library in a non-transitory medium. 

12.	(Previously Presented)	The system of claim 8, wherein the instructions further cause the system to rank the first subset of records before presenting the at least the part of the first unified record on the interface.

13.	(Previously Presented)	The system of claim 8, wherein the first subset of records have perfect match to the known characteristics. 

14.	(Previously Presented)	The system of claim 8, wherein the instructions further cause the system to generate variations of the known characteristics as additional queries to obtain the first records. 

15.	(Currently Amended)	A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
receiving an entry for a subject associated with interactions among entities;
identifying entities and known characteristics included in the subject;
searching, in one or more data sources, with a plurality of known characteristics of the subject, to obtain first records;
identifying, from the first records, a first subset of records that match the known characteristics with a mismatch of no more than a threshold number of characters; 
compiling the first subset of records to form a first unified record representing the subject; 
compiling one or more additional subsets of records from other entity-specific searches that each pertain to a particular entity of the entities;
identifying additional interactions among the entities from the first subset of records and the additional subset of records;
distributing at least part of the first unified record or 
presenting, on an interface, at least a portion 
conducting a subsequent search to obtain second records, the subsequent search being based on the known characteristics, information from the first unified record, the additional subsets of records, and the additional interactions;
recording respective first time stamps associated with the first subset of records;
identifying, from the second records, a second subset of records that are associated with second time stamps that are more recent than the first time stamps; 
compiling the second subset of records to form a second unified record representing the subject; and 
presenting, on an interface, at least a portion of the second unified record.

16.	 (Cancelled)

17.	(Currently Amended)	The non-transitory computer readable medium of claim 15, wherein the instructions further cause the system to: 
receive one or more annotations of one or more particular records, wherein the one or more annotations comprise one or more confirmations that one or more corresponding particular records in the first subset of records are associated with the subject 

18.	(Currently Amended)	The non-transitory computer readable medium of claim 17, wherein the instructions further cause the one or more processors to store the one or more annotations in a library in a non-transitory medium. 

19.	(Currently Amended)	The non-transitory computer readable medium of claim 15, wherein the instructions further cause the one or more processors to rank the first subset of records before presenting the at least the part of the first unified record on the interface.

20.	(Previously Presented)	The non-transitory computer readable medium of claim 15, wherein the first subset of records have perfect match to the known characteristics.

21.	(Cancelled)	

22.	(Currently Amended)	The method of claim 1, further comprising:
automatically updating the known characteristics of the subject subject 

23.	(Currently Amended)	The method of claim 1, wherein the searching is based on an algorithm, and the method further comprising:
receiving one or more annotations of one or more particular records, wherein the one or more annotations comprise one or more confirmations that one or more corresponding particular records in the first subset of records are associated with the subject; and
providing the one or more annotations as feedback to the algorithm.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 2 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,311,074 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159